Citation Nr: 0707923	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE


Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a stress fracture of the 
inferior pubic ramus, left pelvis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, had 
active duty for training from April to September 1982.  
She also served on active duty from October 1986 to April 
1988.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
by the RO.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  


REMAND

In September 2005, the veteran failed to report for a 
hearing at the RO before the undersigned Veterans Law 
Judge.  

Later in September 2005, the veteran reported that she 
had missed her hearing because she had been out of town.  
She requested that it be rescheduled.  

The veteran was last examined in August 2003.  Since that 
time, she has been treated by VA.  

In a November 2003 VA treatment record, it was noted that 
the veteran was receiving Social Security benefits.  
However, her Social Security records have not been 
associated with the claims folder.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps in order to obtain the 
veteran's records from the Social 
Security Administration associated 
with her award of benefits from that 
agency.  Such records should include, 
but are not limited to, a copy of the 
original award letter and the medical 
records relied upon in granting her 
claim.  

2.  The RO then should schedule the 
veteran for a VA examination to 
determine the current extent of the 
service-connected residuals of a 
stress fracture of the inferior pubic 
ramus of the left pelvis.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must also be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, been 
reviewed.  

The examiner must identify the 
manifestations of the veteran's 
service-connected disability of the 
left pelvis, including, but not 
limited to the range of flexion, 
abduction, adduction, and rotation of 
the thigh.  The rationale for all 
opinions must be set forth in 
writing.  

3.  The RO also should take 
appropriate steps to clarify whether 
the veteran still desires a hearing.  
If so, she should be scheduled for a 
hearing in accordance with 
established practice.  

4.  Following completion of all 
indicated development, the RO should 
readjudicate the claim for an 
increased rating for the service-
connected residuals of a stress 
fracture of the inferior pubic ramus, 
left pelvis in light of all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to 
the veteran's satisfaction, she and 
her representative must be furnished 
with a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  By 
this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless she is notified to 
do so.  It must be emphasized, however, that the veteran 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2006).  


